Citation Nr: 1414166	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  12-25 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary hypertension disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to May 1962.

This matter is before the Board of Veteran's Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2013, the Board remanded this matter for additional development.  Pursuant to the remand instructions, a VA examiner examined the Veteran and opined as to the etiology of his pulmonary hypertension disorder.  The Board finds substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of the electronic record.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's pulmonary hypertension disorder was not caused or aggravated by his service or by a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection on a secondary basis for a pulmonary hypertension disorder are not satisfied.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, sets forth VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the claimant's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187.  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the initial rating decision in this matter, an April 2010 letter notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, private medical records (PMRs), and VA medical records and the Veteran has not identified any other outstanding records or evidence.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

VA respiratory examinations were performed in August 2002 and January 2014.  The VA examiners reviewed the Veteran's claims file and self-reported medical history and described the Veteran's disability in sufficient detail to enable the Board to make a fully informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").  Thus, the examinations are adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

The Veteran argues that his pulmonary hypertension disorder is linked to service or is the proximate result of any of his service-connected disabilities.  See March 2014 Post-Remand Brief.  For the following reasons, the Veteran's claim is denied.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

Service connection for a pulmonary hypertension disorder is not warranted on a presumptive basis.  Although 38 C.F.R. § 3.309(a) (2013) ("Disease Subject To Presumptive Service Connection") includes hypertension, it identifies hypertension as a cardiovascular-renal disease.  Pulmonary hypertension is defined as increased pressure within the pulmonary arterial circulation and therefore does not qualify as a cardiovascular-renal disease.  See Dorland's Illustrated Medical Dictionary, 897 (32nd ed. 2012).  Additionally, the rating schedule characterizes pulmonary hypertension as a nontuberculous respiratory disease.  See 38 C.F.R. § 4.97, Diagnostic Code 6817 (2013).  Thus, the Veteran's pulmonary hypertension disorder does not qualify for entitlement to presumptive service connection.

The Veteran is currently service connected for the following disabilities: major depressive disorder; residuals of a bilateral hip replacement; right shoulder impingement syndrome; degenerative disc disease of the cervical spine; low back disorder, diagnosed as intervertebral disc syndrome, status post laminectomy; residuals of a head injury to include headaches; degenerative joint disease of the right knee; left foot metatarsal phalangeal injuries; traumatic arthritis of the right 4th and 5th fingers; radiculopathy of the lower extremities; and bilateral hearing loss and tinnitus.  See April 2011 Rating Decision.

In-service and post-service medical records do not show a diagnosis or treatment for pulmonary hypertension in or within a year of service.  The first indication of a pulmonary hypertension disorder was in December 1997.  See December 1997 PMRs (noting an impression, but not a diagnosis of pulmonary hypertension).  In October 1998, the Veteran reported that "he has a history of Pulmonary Hypertension" but was not diagnosed as having a pulmonary hypertension disorder.  See October 1998 and August 2000 PMRs.  Pulmonary functioning tests performed in April 1999 revealed mild obstructive functioning with minimal response to a bronchodilator; however, the Veteran was not diagnosed with pulmonary hypertension.  In August 2002, a VA examiner diagnosed the Veteran as having chronic obstructive lung disease related to tobacco abuse, but did not diagnose pulmonary hypertension.

In July 2007, a private physician (Dr. C.B.) observed that the Veteran "has hypertension which in my opinion is due to a combination of his long smoking history which is known to cause arteriosclerosis/CAD which is know[n] to cause hypertension."  Dr. C.B opined that the Veteran's "hypertension is due to the fact that he has been unable to exercise due to his numerous service connected orthopedic injuries to his legs and back."  He explained that the Veteran's "inability to exercise has likely caused him to gain weight . . . and this large weight gain has likely significantly increased his blood pressure (HTN)." 

The January 2014 VA examiner opined that the Veteran's pulmonary hypertension disorder is less likely than not (less than 50% probability) proximately due to his service-connected disabilities.  The examiner found no documentation of a pulmonary hypertension disorder in the medical record and noted that the Veteran had "no knowledge of any treatment for pulmonary hypertension."  The examiner identified the two causes of pulmonary hypertension-idiopathic and secondary-and observed that "[n]one of the veteran's service connected disabilities . . . [have] ever been implicated in or associated with pulmonary hypertension."  He then concluded that if the Veteran had a pulmonary hypertension disorder, the disorder "would not be related in any way to any of . . . [his] service connected disabilities."  The examiner added that any pulmonary hypertension disorder would likely be due to the Veteran's non-service-connected chronic obstructive pulmonary disease and that "there is no evidence that the veteran's "claimed pulmonary hypertension has been aggravated by anything."  Thus, the VA examiner found that the Veteran has not been diagnosed as having a pulmonary hypertension disorder and that even if such a diagnosis existed, pulmonary hypertension could not be caused or aggravated by any of the Veteran's service-connected disabilities.

The January 2014 VA examiner reviewed Dr. C.B's July 2007 medical report and opinion.  He concluded that he is "quite certain" that Dr. C.B. was discussing vascular hypertension, not pulmonary hypertension, and strongly disagreed with Dr. C.B.'s statement that coronary artery disease/arteriosclerosis causes hypertension of any kind.  The VA examiner provided a rationale to support his position that was based on medical principles.

The January 2014 VA examiner's opinion has significant probative weight.  The opinion was provided by a medical doctor who "reviewed the entire voluminous c-file," examined the Veteran, and provided a clear and detailed rationale for his opinion that the Veteran's claimed pulmonary hypertension disorder was not caused or aggravated by any of his service-connected disabilities.  The examiner based his opinion on clearly articulated medical principles.  In contrast, the July 2007 private report is ambiguous-it fails to distinguish between vascular hypertension and pulmonary hypertension-and does not provide a clear rationale for the stated opinion.  Thus, the probative value of the VA examiner's opinion outweighs the probative value of the private physician's opinion 

Moreover, the absence of a clear diagnosis for pulmonary hypertension weighs against the Veteran's claim for direct service connection.  The fact that the Veteran's STRs do not include a diagnosis or treatment for pulmonary hypertension and that over 25 years elapsed between service separation, in May 1962, and the first indication of pulmonary hypertension, in December 1997, also weighs against a direct relationship to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that, in assessing whether a claimed disorder was incurred in active service, a proper consideration for the trier of fact is the amount of time that has elapsed since military service).

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for a pulmonary hypertension disorder is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for a pulmonary hypertension disorder, to include as secondary to a service-connected disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


